Jim Johnson, Associate Justice (dissenting). I do not agree with the majority view. The theory upon which the majority opinion is bottomed might reasonably be applicable to a professional tree surgeon or one trained or experienced in the art of pecan threshing, but the logic in applying the theory to this policeman neighbor completely escapes me. I believe the majority have clearly usurped the jury function in this case by deciding that there was no question for the jury. Review of the testimony raises the question whether appellee could assume the risk when ordered by appellant to remain in the tree and try to knock down pecans with a sledge hammer. The majority took the license to infer from the evidence that appellee made his own selection of the limbs on which he would stand while thrashing the tree. It can just as logically be inferred from the evidence that had the six-pound sledge hammer furnished appellee by appellant as the tool to do the job for which he was employed not been so heavy as to require the use of both hands, one of appellee’s hands could have been free to hold on to another limb or to the tree, thus avoiding or minimizing his injury. Appellee’s testimony is as follows: . . . “We started back and he said, ‘Well, we’d just as well go on and get the ladder and this bamboo pole and get those pecans,’ and I said, ‘Yes, sir’. So, out the door Mr. Clif went and I was behind him. He walked out to his garage and got his step ladder — a 10 foot step ladder — and he got this big long bamboo pole and brought this pole and step ladder up to the tree and put it up there. He said, ‘OK, there’s the step ladder. Go up there and shake them’. When I got up there, he handed me the pole. He said, ‘ Go up there and shake around the tree and try to get the top.’ He said, ‘I’ve done got the bottom. ’ So, I did. I went up there and I started thrashing the pecans with that pole the best I knew how. I shook them there for a while and tried to rattle those pecans and in. a little while I said, ‘Mr. Clif, I’ve done all I can do. I’cl just as well come doivn,’ and he said, ‘No, I’ve got one more thing I want you to do, Wilson,’ I said, ‘What’s that, Mr. Clif?’ He said, ‘I’ve got a bolting ax out here and I’ll, send it up to you and you hit those limbs with that bolting ax and jar those pecans up at the top of that tree. ’ So, he went and got the ax and got him a nylon string or rope and he said, ‘Let the pole down.’ He tied the string to the pole and said, ‘Pull it up. ’ So, I pulled it up — pulled the sledge hammer up and I was standing on a limb about 3 or 4 inches through and he said, ‘Hit those limbs with that.’ So, I took both hands — I had to use both hands to hit those limbs with that 6 pound hammer — and jarred the tree and all of a sudden this limb broke and I hit the ground. I had 2 broken ankles and I laid over on the ground. “The only thing that Mrs. Ruth Richardson said to me was when Mr. Clif said, ‘Let’s go get those pecans,’ she said, ‘Wilson, don’t climb that tree. You might get hurt.’ Going out the little hallway in the back, Mr. Clif turned around and said these words, he said, 1 Nobody is going to get hurt.’ ” One of a number of cases which are here relevant is Griffin v. St. Louis, I. M. & S. Ry. Co., 121 Ark. 433, 181 S. W. 278, in which it was said: “ (2) It is insisted by counsel for appellee that under the undisputed testimony appellant must be deemed to have assumed the risk. We do not think, however, that it can be said as a matter of la/w that the risk was assumed merely because appellant, under the circumstances, proceeded with the work. He was acting under the immediate commands of the foreman and had the right to some extent to rely upon the foreman’s superior knowledge. It was a question for the jury to determine whether or not appellant appreciated the danger of attempting to handle the piece of timber with an insufficient force óf men. ... “In the present case the servant was acting under the immediate direction of a foreman, and, as stated before, he had a right to rely upon the foreman’s superior knowledge and did not assume the risk unless the jury found that he appreciated the danger and voluntarily proceeded with the work in the face of it. . . . “ The testimony is, however, that the foreman directed appellant and his co-laborers to handle the piece of timber in the particular way mentioned; that is to say, with two of them at one end, and in doing the work they were following the explicit directions of the foreman. Therefore, we must come back to the proposition that under the proof in this case, before the risk of the danger was assumed, it must be found that appellant appreciated it.” This principle has been reiterated again and again by this court. In Standard Oil Co. of Louisiana v. Webb, 194 Ark. 569, 108 S. W. 2d 1086, it was stated thusly: “The facts bring this case within the general rule that the question of assumption of risk is generally one for the jury, and always so where a servant is acting-in obedience to the orders of a superior unless it appears that he both knew and appreciated the danger in obeying such order; or, where such danger is so obvious that a reasonably prudent person would refuse to obey . . . The court correctly submitted the defense of assumed risk to the jury and its verdict against the contention of appellant has some substantial evidence to support it.” [Emphasis mine.] In Woodley Petroleum Co. v. Willis, 172 Ark. 671, 290 S. W. 953, after restating the above-quoted rule, was said: ... “We cannot say as a matter of law, in the instant case, that appellee knew of the danger, or that the danger was so obvious or patent that he should have known it. The evidence shows that he exposed himself to the danger in an effort to obey the order of his foreman. The order of the foreman carried an implied assurance that appellee could perform the work without danger to life or limb.” James B. Berry’s Sons Co. v. Presnall, 183 Ark. 125, 35 S. W. 2d 83, also reiterates the above, and states: ‘ ‘ To have put his judgment up against the superintendent ’s would have brought about his immediate discharge. The danger was not so obvious that a reasonably prudent man would refuse to obey the order of his superior, and for this reason we think the question of whether appellee assumed the risk was one for the jury.” And in Chapman v. Henderson, 188 Ark. 714, 67 S. W. 2d 570, this court said: “The tendency of modern cases is to permit a recovery, unless the employer’s direction calls for nothing-less than recklessness on the part of the employee, leaving no ground for difference of opinions as to the perils of acting pursuant thereto. Owosso Mfg. Co. v. Drennan, 182 Ark. 389, 31 S. W. 2d 762.” In Neely v. Goldberg, 195 Ark. 790, 114 S. W. 2d 455, the court explained that there are three exceptions to the rule that an employee assumes the risks ordinarily incident to Ms employment, the second exception being, “the servant does not assume the risk of injury incident to his employment when the work is being done under the immediate direction and control of the employer,” and went on to say, “ [a]n employer cannot lull his employee into a sense of security by an assurance of safety and then escape liability for injuries resulting to the employee in relying on this assurance. In such eases, the employee does not assume the risk.” Thus the questions here for the jury to decide were whether appellee (1) knew there was danger, (2) appreciated the danger in obeying appellant’s order, (3) had some right to rely on appellant’s superior knowledge or reassurances that there was no danger. Appellee had been in the tree under the personal direction of appellant for some time poking pecans with the bamboo pole, when appellant ordered him to shake the tree with the sledge hammer.- This is when the limb and appellee parted company with the tree. Prior to that there had been no sign of danger — the limb had apparently seemed and held firm. The trial court correctly submitted the matter of assumption of the risk to the jury. For1 the reasons stated, I respectfully dissent.